Citation Nr: 1127078	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-05 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 and as secondary to sleep apnea.

2.  Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis with Morton's neuroma.

3.  Entitlement to an initial evaluation in excess of 10 percent for major depressive disorder.

4.  Entitlement to an initial evaluation in excess of 50 percent for sleep apnea with use of a continuous airway pressure machine.

5.  Entitlement to service connection for a respiratory disorder, to include sarcoidosis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a skin disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 and as secondary to plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  The claims of entitlement to service connection for a respiratory disorder, a skin disorder, joint pain, and a headache disorder were remanded by the Board in May 2008 for additional development.

The issues of entitlement to increased initial evaluations for plantar fasciitis, major depressive disorder, and sleep apnea, as well as the issues of entitlement to service connection for a respiratory disorder, a skin disorder, and joint pain, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's currently diagnosed headache disorder is related to military service.


CONCLUSION OF LAW

A headache disorder was incurred in active military service.  38 U.S.C.A. § 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for service connection for a headache disorder as the Board is taking action favorable to the Veteran by granting service connection for this disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

As discussed in more detail in the Remand section below, the Veteran's original claims file, including his service treatment records, are unavailable and are presumed to have been destroyed during Hurricane Ike in September 2008.  The Board therefore has a heightened obligation to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are missing and are presumed to have been destroyed during Hurricane Ike in September 2008.  As reported in the December 2004 rating decision, the Veteran's service treatment records showed that he reported experiencing occasional headaches associated with episodes of sinusitis in August 1991.

After separation from military service, also as reported in the December 2004 rating decision, private medical records showed treatment for headaches associated with a panic attack in December 2001 and headaches associated with sinusitis in June 2004.

A January 2006 VA outpatient medical report stated that the Veteran reported experiencing regular headraces "like migraines" which he usually managed with non-steroidal anti-inflammatory drugs (NSAIDs).  After physical examination, the assessment was headaches, questionable migraines.  The Veteran was advised to continue using NSAIDs, as they were helping.  The medical evidence of record shows that a headache disorder has been consistently diagnosed since January 2006.

In an October 2009 VA medical examination report, the Veteran stated that he began experiencing intermittent headaches in approximately 1991 or 1992 while deployed to Germany.  After a further review of the Veteran's reported history and a neurologic examination, the relevant diagnoses were migraine headaches without aura (common migraine), severe, and chronic daily headaches with mixed tension type and vascular features.  The examiner opined that the Veteran had "a history of migraine headaches beginning during active military service," and indicated that the Veteran's headache disorder and depressive disorder "may be fostering [each] other."

A July 2010 addendum to the October 2009 VA medical examination report stated that the Veteran's headaches "are not as likely as not related to the [V]eteran's left maxillary polyps.  Based on the [V]eteran's history the [V]eteran's headaches emerged in the service however no corroborative evidence from the [V]eteran's treatment records were available."

The preponderance of the evidence of record shows that the Veteran's currently diagnosed headache disorder is related to military service.  While the Veteran's service treatment records are missing and presumed destroyed, the records were available at the time of the December 2004 rating decision, which stated that the Veteran reported experiencing occasional headaches associated with episodes of sinusitis in August 1991.  In addition, the Veteran has a current diagnosis of a headache disorder.  The only medical evidence of record which discusses the etiology of the Veteran's currently diagnosed headache disorder is the October 2009 VA medical examination report and its July 2010 addendum.  The October 2009 report stated that the Veteran had "a history of migraine headaches beginning during active military service," while the July 2010 addendum stated that "the [V]eteran's headaches emerged in the service."  Due to the destruction of the Veteran's claims file, both of these medical opinions are based exclusively on the Veteran's reported history.  However, this reliance on the Veteran's statements only renders the etiological opinion incompetent if the Veteran's statements themselves are found to be inaccurate.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate).

As headaches are inherently symptoms which the Veteran is capable of 'observing', the Veteran's lay statements are competent to demonstrate that he experienced headaches during military service and after separation from military service.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  In addition, the Board finds the Veteran's statements to be credible.  The December 2004 rating decision stated that the Veteran's service treatment records included a an August 1991 report in which he complained of experiencing occasional headaches.  This is consistent with the Veteran's reported history, and there is no evidence of record that contradicts it.  Accordingly, the Veteran's lay statements regarding the history of his headache disorder are competent and credible.  As such, the etiological opinions given in October 2009 VA medical examination report and its July 2010 addendum, which rely on the Veteran's lay statements, are also competent.

Accordingly, the preponderance of the evidence of record shows that the Veteran has a current diagnosis of a headache disorder which is related to military service.    Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection for a headache disorder is warranted.


ORDER

Service connection for a headache disorder is granted.


REMAND

With regard to all of the claims on appeal, as noted above the Veteran's claims file is unavailable and presumed destroyed.  Specifically, the records show that the Veteran's claims file arrived at a VA Outpatient Clinic in Galveston, Texas on September 9, 2008, in preparation for a scheduled VA medical examination.  Unfortunately, on September 12, 2008, that same VA Outpatient Clinic was heavily damaged by Hurricane Ike and the Veteran's entire claims file was lost and presumably destroyed.  While the RO has rebuilt significant portions of the Veteran's claims file, many records remain missing.  Under the extraordinary circumstances of this case, the Board finds that it is proper for VA to expend additional efforts to secure any and all evidence which could assist the Veteran in substantiating his claims.  

Of particular note are numerous private medical records which are listed as being associated with the claims file in both the December 2004 rating decision and the January 2006 statement of the case.  These records include medical reports from eight separate physicians or medical facilities, spanning the time period from August 25, 1995 to May 12, 2005.  The Veteran specifically stated that these records were relevant to several of the claims on appeal in the February 2008 hearing before the Board.  The evidence of record shows that the Veteran has received notice of the destruction of his claims file on multiple occasions and has been asked to re-submit any evidence that he has in his possession, but has never re-submitted the proper authorization and consent forms to allow VA to obtain new copies of these private medical records.  However, VA has only asked for these records in a vague and generalized fashion.  As the December 2004 rating decision and the January 2006 statement of the case list the precise sources and dates of the missing private medical records, it is possible for VA to make a specific, detailed request that the Veteran provide the information necessary so that copies of those records can be obtained once again.  In addition, the Board emphasizes that the inclusion of these records in the claims file prior to its destruction is prima fascia evidence that the records did exist several years ago, and that the Veteran was willing to authorize their release to VA in conjunction with the claims on appeal.  Accordingly, an additional attempt must be made to obtain these records.

With regard to the Veteran's claims of entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis with Morton's neuroma and entitlement to an initial evaluation in excess of 10 percent for major depressive disorder, service connection for these disabilities was granted by a November 2010 rating decision.  The Veteran filed a notice of disagreement with the evaluation assigned for both disabilities in December 2010.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  VA has not yet issued a statement of the case as to the issues of entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis with Morton's neuroma and entitlement to an initial evaluation in excess of 10 percent for major depressive disorder.  38 C.F.R. § 19.26 (2010).  The Board is, therefore, obligated to remand these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

With regard to the Veteran's claim of entitlement to an initial evaluation in excess of 50 percent for sleep apnea, VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In this case, the Veteran has never been provided with a comprehensive VA examination of his service-connected sleep apnea.  Instead, the disability was rated exclusively on the basis of VA outpatient medical records dated from February 2006 to August 2007.  In a December 2010 statement, the Veteran reported that his continuous airway pressure machine treatment had been increased and provided medical evidence that corroborated this report.  Thus, there is evidence of record that the Veteran's sleep apnea symptoms have increased in severity since August 2007.  Therefore, a VA examination is needed to provide a current picture of the service-connected sleep apnea issue on appeal. 38 C.F.R. § 3.327 (2010).

With regard to the Veteran's claim of entitlement to service connection for a skin disorder, the Veteran was properly provided with VA medical examination in October 2009.  During that examination, the Veteran was not found to have a current skin disability and the claim was subsequently denied on the basis that the Veteran did not have a disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  However, a January 2006 VA outpatient medical report gave an assessment of skin blisters and stated that steroids would be ordered for treatment of the disorder.  Accordingly, there is evidence of record that the Veteran had a skin disorder during the pendency of the claim, even though a skin disorder was not present in October 2009.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  The October 2009 VA medical examination did not provide an etiological opinion with regard to any skin disorder which had previously existed, but was no longer present.  As such, a further VA examination is required to determine whether any skin disorder that existed at any point during the pendency of the claim was related to the Veteran's military service.  38 C.F.R. §§ 3.159, 3.326 (2010); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

Finally, with regard to the Veteran's claim of entitlement to service connection for joint pain, the Veteran was properly provided with VA medical examinations in October 2009 and March 2010.  These examinations included etiological opinions discussing any relationship between the Veteran's joint pain and his military service, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  However, in a December 2010 statement, the Veteran claimed that his joint pain was secondary to his newly service-connected plantar fasciitis with Morton's neuroma.  There is no medical evidence of record that comments on a relationship between the Veteran's joint pain and his service-connected plantar fasciitis with Morton's neuroma.  As such, a further VA examination is required to determine whether the Veteran's joint pain is related to his service-connected plantar fasciitis with Morton's neuroma.  38 C.F.R. §§ 3.159, 3.326; see Littke, 1 Vet. App. at 93.

Accordingly, the case is REMANDED for the following actions:

1. The RO must contact the Veteran and request that he identify the name, address, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for all disabilities relevant to the claims on appeal.  This request must specifically list the treatment providers and dates of the medical records of all of the private medical records which were part of the original claims file, as recorded in the Evidence headings of the December 2004 rating decision and the January 2006 statement of the case.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which have not been previously secured.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the records listed above, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. The Veteran must be afforded a VA examination to determine the current severity of his service-connected sleep apnea.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted.  The examiner must specifically state whether the Veteran has chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires a tracheostomy.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3. The Veteran must be afforded a VA examination to determine the etiology of any skin disorder that has existed at any point during the pendency of the claim.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make this determination must be conducted.  Following a review of the Veteran's reported history and the available medical evidence, the examiner must state whether any skin disorder that existed at any point on or after March 31, 2004, was related to military service or to a service-connected disability.  The examiner must also state whether any skin disorder that existed at any point on or after March 31, 2004 resulted from an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

4. The Veteran must be afforded a VA examination to determine the etiology of any joint pain disorder found, to include degenerative joint disease.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make this determination must be conducted.  Following a review of the Veteran's reported history and the available medical evidence, the examiner must state whether any currently diagnosed joint pain disorder is related to military service or to any service-connected disorder, to specifically include the Veteran's bilateral foot disorder.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

5. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.




6. The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issues of entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis with Morton's neuroma and entitlement to an initial evaluation in excess of 10 percent for major depressive disorder.  See 38 C.F.R. §§ 19.29, 19.30 (2010).  The Veteran and his representative are reminded that to vest jurisdiction over these issues with the Board, a timely substantive appeal to the November 2010 rating decision must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects the appeal as to either issue, the case must be returned to the Board for appellate review.

7. The RO must then readjudicate the sleep apnea, respiratory disorder, skin disorder, and joint pain claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


